         Case 1:20-cv-01468-CJN Document 22-1 Filed 06/23/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                                       Plaintiffs,

                               v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                                       Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion for a Preliminary Injunction or 5 U.S.C. § 705

Stay Pending Judicial Review (“Motion”), the Memorandum and Exhibits in support thereof, any

opposition, any reply thereto, and any oral argument, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby:

       ORDERED that Plaintiffs’ Motion is GRANTED.

       The Court finds that each of the necessary elements for issuing a preliminary injunction

or stay are met and that a postponement of the effective date of the Rule is necessary to prevent

irreparable injury. In particular, the Court finds that Plaintiffs have established that they are



                                                     1
         Case 1:20-cv-01468-CJN Document 22-1 Filed 06/23/20 Page 2 of 3




likely to succeed on the merits of their claims under the Administrative Procedure Act, that they

would suffer irreparable harm absent preliminary relief, and that the balance of equities and the

public interest weigh in favor of an injunction or stay.

       Pursuant to 5 U.S.C. § 705, the Court POSTPONES the effective date of the U.S.

Department of Education’s Rule entitled Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19,

2020), pending entry of a final judgment on Plaintiffs’ APA claims. The Court further STAYS

implementation of the Rule pending conclusion of these review proceedings.

       Furthermore, the Court ORDERS that Defendants, Elisabeth D. DeVos, in her official

capacity as Secretary of Education, the United States Department of Education, and the United

States of America, are ENJOINED from applying, enforcing, or issuing any guidance relating to

the Rule in its entirety during the pendency of this action until further order of the Court.




DATE: ________________, 2020                          __________________________________
                                                      CARL J. NICHOLS
                                                      United States District Judge




                                                  2
         Case 1:20-cv-01468-CJN Document 22-1 Filed 06/23/20 Page 3 of 3



  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

       In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys

and parties entitled to be notified of the proposed order’s entry:

Elisabeth D. DeVos
Secretary of Education
400 Maryland Avenue, S.W.
Washington, D.C. 20202

United States Department of Education
400 Maryland Avenue, S.W.
Washington, D.C. 20202

U.S. Attorney for the District of Columbia
c/o Civil Process Clerk
United States Attorney’s Office
555 Fourth Street, N.W.
Washington, D.C. 20530

Attorney General of the United States
c/o Assistant Attorney General for Administration
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Josh Shapiro, Attorney General of Pennsylvania
Attn: Aimee D. Thomson
Office of Attorney General
1600 Arch Street, Suite 300
Philadelphia, PA 19103
athomson@attorneygeneral.gov

Gurbir S. Grewal, Attorney General of New Jersey
Attn: Marie Soueid
New Jersey Attorney General’s Office
Richard J. Hughes Justice Complex
25 Market Street
Trenton, NJ 08625
Marie.Soueid@law.njoag.gov

Xavier Becerra, Attorney General of California
Attn: Laura Faer
California Attorney General’s Office
1515 Clay Street, 20th Floor
Oakland, Ca 94612-0552
Laura.Faer@doj.ca.gov
